Citation Nr: 1047424	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-20 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected chondromalacia with synovitis of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected chondromalacia with synovitis of the right 
knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to September 
1980 and December 1980 to September 1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the RO.  

The Veteran presented testimony at a hearing held at the RO 
before the undersigned Veterans Law Judge in October 2010.  The 
transcript has been associated with the claims folder.

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required of his part.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for action 
as described below.

VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  The United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman, supra, 
found that the VCAA notice requirements applied to all elements 
of a claim.  

The revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  See 38 C.F.R. 
§ 3.159.  

These claims must be remanded for potentially outstanding VA 
treatment records.  During the Veteran's October 2010 Board 
hearing he testified that he recently sought treatment for his 
knees at the VA Medical Center (VAMC) between June 2010 and 
August 2010.  He further indicated that a magnetic resonance 
imaging (MRI) was ordered, which showed a torn right knee 
meniscus.  

The last VA outpatient treatment records contained in the claims 
folder are dated in 2008.  A recent MRI has not been associated 
with the claims folder.  Such records must be obtained upon 
Remand.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative of 
the claim).

Further, as it is essential that each disability be viewed in 
relation to its history, and in light of the missing records, the 
Veteran should be afforded an additional VA examination.   
38 C.F.R. § 4.1.

Upon Remand, the RO should ensure that all due process 
requirements are met, to include affording the Veteran any 
additional VA examinations.  The RO should also give the Veteran 
another opportunity to present information and/or evidence 
pertinent to the claims on appeal.  



Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
ensure that all notice obligations have 
been satisfied in accordance with the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) and any other applicable legal 
precedent.  38 U.S.C.A. § 5103(a) and (b) 
(West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

2.  The RO should take all indicated action 
in order to obtain copies of all 
outstanding records referable to treatment 
received by the Veteran for his service-
connected bilateral knee disability.  
Specifically, the RO should seek to obtain 
the following treatment records of the 
Veteran: (a) the Cincinnati VAMC dated from 
2008 to the present; and (b) a copy of the 
MRI performed in approximately 2010.  

All information that is not duplicative of 
evidence already received should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the claims 
folder.  

3.  Once the development above has been 
completed, the Veteran should undergo a VA 
examination to determine the current nature 
and severity of the service connected 
bilateral chondromalacia with synovitis.   
All indicated tests and studies (including 
range of motion) should be performed, and 
all clinical findings should be reported in 
detail.  It is essential that the claims 
file be provided to the examiner for review 
in conjunction with the examination, 
together with a copy of this remand.  The 
examination report is to reflect whether 
such a review of the claims file was made. 
The examiner should also comment on the 
impact that the Veteran's knee disabilities 
have on his ability to obtain and maintain 
gainful employment.  Adequate reasons and 
bases for any opinion rendered must be 
provided.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims file.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.  38 C.F.R. § 3.655. (2010) 

5.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claims for increase in 
light of all the evidence of record.  
Adjudication of the claims for higher 
evaluations should include specific 
consideration of whether a "staged rating" 
(assignment of different ratings for 
distinct periods of time, based on the 
facts found) is appropriate.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  VA 
should also document its consideration of 
whether referral for an extraschedular 
rating under the provisions of 38 C.F.R. 
§ 3.321(b) is warranted.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative with an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them a 
reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



